The Court being Opened 3th (as follows viz11) The Plaintiffs Appeared, and the said Robert Flowers Produced and delivered to the Judge a bundle *187of Papers and other Writings, and being duly Sworn Upon his Oath declared they were all that were found on Board the Three Brothers and as they were received or taken without any Fraud Addition Subduction or Embezelment
Rob* Flower
And then produced John Mulder late Master of the Three Brothers to be Sworn and examined upon the Interrogatories following Viz* Whereupon the Judge appointed Peter Smith to be Interpreter in this Case who was duly Sworn Whereupon the s'1 John Mulder being duly Sworn and examined, Answered as hereafter follows Viz*
Qn 1. Do you know the Sloop the Three Brothers how long and by what Name or Names have you known her, by whom Commanded and Navigated, when where by whom and how she was taken and who was her Commander and what was her Ships Company then, declare what you know
Ansr I have known her for about a Year last she was first commanded by Philip Monglis and since by me, Always went by the Name of the three Brothers while I knew her, She was take at the River of Magdelena about the 15*11 of July last N: S by Cap* Flowers and partners — I was then Commander of her and had about 41 Men and Boys on Board of her for my Ships Company, they told me they Seized me for the same fault as they did the Clara for Selling Contraband Goods to the Spaniards
£> 2. Do you know who is, and who has been her Owners, Of what Countrey and where they dwell What Spaniards or Inhabitants of the King of Spains Dominion had or has any Interest Use or Property in her directly or indirectly and what, declare all you know of it
Ansr Benjamin Moter and his three Sons, Abraham Aaron and Moses all Inhabitants of Curacoa have been Owners of this Sloop ever since I knew her, and no other person hath any Interest in her directly or indirectly as I know of
Qn 3. What money Goods and Cargo had you on Board her when taken, by whom Shipped and to whom Consigned and upon whose Acco* and Risque Was any part of it Contraband Goods and what, and did you trade any of ’em with the Spaniards ■ — ■ declare what you know
Ansr The Goods and Cargo on board, belonged only to two of the Owners, Abraham and Aaron Moter, who went with me in the Sloop, and I know not what it Consisted of We had 8 Carriage Guns 11 Swivels about 24 Muskets 15 Pistols 19 Cutlasses and Bayonnets 5ooWs of Powders and Shot for our Guns all which belonged to the Vessels Stores, and we had no other arms or Warlike Stores on board nor traded any of ’em wth the Spaniards as I know of
Qn 4. Had you any other Writing or Papers belonging to your Vessel or Cargo than those now produced in Court by the Captors, what wére they and what is become of ’em declare all you know of ’em
*188Ansr These are all the papers or Writings relating to my Sloop and Cargo that I ever had or know anything of
Qn 5. Do you Acknowledge that the Sloop and Cargo with the Slaves is a lawfull Prize to the Captors, or have you more Right to hold ’em for your self Owners and Skippers.
Ansr I do not Acknowledge ’em to be a lawful Prize but have more right to hold her for my self Owners and Freightors abovementioned.
Jan Mu’lley
Charles Fredrick, Boatswain of the Sloop Three Brothers, On Oath declares Viz*
Qn 1. Do you know the Sloop Three Brothers how long have you known her, by whom when and where was she taken and what Office did you sustain on Board her at that time, declare all you know
Ansr I have known her about 4 or 5 Months last Was Boatswain on board of her until taken, She was taken by Cap* Flowers and partners some time in July last at the River of Magdellena in the King of Spains Dominions
Qn 2. Do you know who were the Owners
Ansr Her Owners were Abraham, Aaron and Moses Moter, Inhabitants of Curacoa All on board of us when taken and I never understood she had any other Owners
Qn 3. What Cargo had you on Board when taken, whose was it, Was any of it Contraband Goods and what, and did you trade any of ’em with the Spaniards declare what you know
Ansr We had a Cargo of dry Goods Liquor and other things, all belonging to the Owners on Board us, and amongst the rest we had about 6oolbs of powder 25 Muskets 3 Pair of Pistols, 12 Dozen of Cutlasses 40 Dozen of long sharp Pointed Knives And with these traded at Rio de la Hache and the River Magdalena where Abraham Moter the March* and his Landleg11 Sold One Cask of ab* 50Ib Weight of Powder, Ab* ioIb in Cartridges 10 Dozen of Cutlasses and 12 Dozen of long sharp Pointed Knives, to the Spaniards and Inhabitants of the King of Spains Dominions and I saw our Skipper John Mulder Sell three Pair of Pistols to the Spanish Watch at the River Magdalena and a Musket and some Cartridges of Powder conts about two pound a Piece to other Spaniards at the same place And when Cap* Flower and others under English Colours Chased us to take us We threw overboard about 2 Dozen of Cutlasses and 30 Dozen of long sharp Pointed Knives, by Order of Abraham Moter our Merchant and they were left in the Sea
[Signature illegible]
Robert Oliver was Sworn Interpreter in this Case
Jacob Kollock On Oath Declares etc.
Qn 1. How long have you Sail’d under Cap* John Mulder as a Marriner *189on board the Sloop three Brothers, where have you been and when and where were you taken by Cap4 Flowers and partners
Ansr That I Saild with him from Curacoa About the g4h of June last Went to Rio de la Hache and the River of Magdalena in the Dominions of the King of Spain where we were taken by Captain Flower and Consorts ab4 the 15th of July last N. S.
Qn 2 Who were your Owners and Merchants
An8 They were three Jews Brethren Named Abraham Aaron and David as I understood but knew not their Sirname these were Owners and went Merchants on board.
Qn 3. What Cargo had you on board, was any part of it of Contraband Goods and what did you trade any of ’em with the Spaniards declare what you know
Ansr Our Cargo Consisted of Cask Box’s and Bales of dry Goods and Liquors, We had Gun powder Muskets about three Pair of Pistols a quantity of Cutlasses and a great Number of long sharp pointed Sheath Knives, Our Merchants Sold three Cutlasses a half Barrel of powder of ab4 go1113 and a great many Sheath Knives to the Spaniards at Rio de la Hach and Rio Magdalena all which I saw but at the time we were taken have heard the Boatswain say he saw One Pair of Pistols and several Cannon Cartridges of Gunpowder Sold there, While we lay at Rio Magdalena we saw a Sail and supposing it to be an English Privateer Landed a Number of Cutlasses and Sheath Knives for fear we shou’d be taken as Prize for Contraband Goods and when we found it was no English Privateer we brought ’em on board again: And when Cap4 Flower and Consorts afterwards came and Chased us We threw Over board about 2 Dozen new Cutlasses and a great Many Sheath Knives and then the Merchant and Creole Sailors who each of ’em traded for hundreds of pieces of eight tore all their Books and Accots of Contraband Goods in pieces and burn’t ’em to conceal their trade.
Jacob Kolloclc
Truly interpreted in the Dutch Tongue by Rob4 Oliver
Jacob Billet a Marriner on Board of the three Brothers On Oath declares
Qn 1. How long have you sail’d under Cap4 John Mulder as a Marriner on Board the sd Sloop where have you been and when and where were you taken by Cap4 Flowers and partners declare what you know
Ansr We Saild from Curacoa ab4 the 2gth of June last went to Rio de la Hache, Rio Magdalena and Carbehoy and returned to Rio Magdalena again there we were taken by Cap4 Flowers and partners ab4 the igth of July last N: S
Qn 2. What was your Cargo had you any Gunpowder or Stores of War and what, did you trade any of ’em with Spaniards declare what you know
Ansr Our Cargo was chiefly of dry Goods and Liquors and about g *190Dozen of Cutlasses in three Bundles, I know not of any Sheath Knives, We had a Chest of about 24 small arms, some Blunder busses, Cutlasses and Pistols Which I took to be for the Vessels Use for I have help’d to Clean ’em, I have seen two Casks of Gun powder on Board and help’d to make up 50 Cartridges for Sale and contain’d a Dutch pound each, I have seen several Cutlasses and Cartridges of powder abovementioned Sold by the Merchant on Board to the Spaniards at Rio de la Hache Rio Magdalena and Carbehay as we were trading there and Once upon the sight of an English Man of War We prepared to throw them overboard if he shou’d come to us, and at last when Cap* Flowers and partners appeared under English Colours and drew near us apprehending ’em to be English Privateers We threw the rest of our Cutlasses in two Bundles Overboard and many of the Sailors threw their Sheath Knives overboard. the mark of
X
Jacob Billett
Truly interpreted In the Dutch Tongue by Rob* Oliver
John Peterse a Marriner on Board the Capture On Oath declares
Qn 1. What Voyage went you with Cap* Mulder in the three Brothers and when and where were you taken by Cap* Flowers and his Consorts declare etc.
Ansr We Saild from Curacoa to Rio De la Hache and Rio Magdalena and Palmarea and back to Magdalena and there we were taken by Cap* Flowers and his Consorts and brought in here
Q 2. What Cargo had you on Board, especially of Arms Amunitions and Stores of War, and what did y° trade of ’em with the Spaniards, declare all you know
Ansr Our Cargo consisted of Dry Goods Liquors and about 5 or 6 Dozen of Cutlasses, We had ab* 20 Dozen of Sheath Knives of the Marriners adventures on Board, We had a Cask of Gunpowder a Chest of Arms Cont® 24 Muskets ab* 30 Cutlasses ab* 25 Pistols, all of ’em Old for the Ships Use as I understood, We had ab* 50 or 60 Cartridges of Gunpowder Cont® ab* a pound a piece made up for Sale, Our Merchant Sold the greatest part of these Cartridges and several Cutlasses and Sheath Knives at Rio de la Hache Rio Magdalena and Palmrea to the Spaniards, while we lay at Rio Magdalena, upon sight of an English Man of War approaching We opened a Bale of Cutlasses took ab* 5 or 6 Bundles and sent them with a Number of Sheath Knives a Shoar and hid them under Ground, and when the Man of War stood again we brought ’em on Board, and before and after this our Land legr Used to go a Shoar twice a Day, at each of those places with three or four Cutlasses and Sheath Knives and dispose of ’em among the Spaniards and afterwards when Cap* Flowers and partners drew near to take us We threw the rest of our *191Cutlasses and Sheath Knives Overboard as I suppose for that they were conveyed away and I never saw ’em any more the mark of
X
John Peterse
Truly interpreted in the Dutch Tongue by Robert Oliver
[Admiralty Papers, I, 56]